Citation Nr: 1625025	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  11-21 152A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for hepatitis C, to include as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to hepatitis C.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from October 1966 to October 1968, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into account those electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In September 2007 and June 2009, VA examiners opined that it was less likely than not that the Veteran's hypertension was secondary to his service-connected diabetes mellitus.  In an October 2009 statement, the Veteran said that he did not recall contending that his hypertension was secondary to diabetes mellitus; the Board interprets this as raising the issue of direct service connection as an additional theory of causation.  See Robinson v. Peake, 21 Vet.App. 545, 552 (2008) (holding that the Board must address issues raised by the Veteran or reasonably raised by the record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  
In addition, in May 2016, VA received additional evidence regarding the possibility of a relationship between hypertension and diabetes mellitus.  A remand is warranted to obtain a medical opinion addressing this additional theory of causation and the additional evidence submitted in support of the Veteran's appeal.

In his August 2011 substantive appeal (VA Form 9), the Veteran contended that his hepatitis C was secondary to his service-connected diabetes mellitus.  In its August 2014 supplemental statement of the case (SSOC), the RO cited an August 12, 2014, VA examiner's opinion that hepatitis C was less likely than not related to diabetes mellitus.  This examination report has not been associated with the VBMS or Virtual VA claims file.  On remand, the AOJ should obtain a copy of this examination report and associate it with the claims file.

A December 2013 VA examiner opined that the Veteran had depression and anxiety that were related, at least in part, to concern about hepatitis C.  For this reason, the Veteran's claim for service connection for an acquired psychiatric disorder is inextricably intertwined with his claim for service connection for hepatitis C and is not yet ripe for appellate review.  See Henderson v. West, 12 Vet.App. 11, 20 (1998) (matters are "inextricably intertwined" where action on one matter could have a "significant impact" on the other).     

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure any outstanding VA medical records, specifically including any VA medical opinion dated August 12, 2014.  

2.  After completing the foregoing development,  the Veteran should be afforded a VA examination to determine the nature and etiology of any hypertension that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the service treatment records, post-service medical records, and lay statements.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has current hypertension that had its onset in service or within one year thereafter, or is otherwise related to service. 

The examiner should also opine as to whether it is at least as likely as not that the Veteran has current hypertension that was caused or aggravated by any service-connected disorder, including diabetes mellitus.  (In this regard, to be aggravated is to undergo an increase in severity beyond the natural progression of the disability).  The examiner's attention is drawn to the additional evidence attached to the Veteran's representative's May 2016 written brief presentation, which includes articles discussing the possibility of a relationship between hypertension and diabetes mellitus.     

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2015), copies of all pertinent records in the appellant's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




